Citation Nr: 1126527	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-25 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred on March 15, 2004, and March 22, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1984 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Medical Center in Mountain Home, Tennessee.

This case was brought before the Board in July 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a personal hearing.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was previously remanded by the Board in July 2010 with instructions to provide the Veteran with a Board hearing.  In this regard, the Board notes the appellant indicated on his August 2006 VA Form 9 that he desires a hearing to be conducted at his local VA office.  In October 2010, the Veteran was mailed notice of a videoconference hearing scheduled for December 2010, for which he failed to report.  However, the Board notes that the Veteran notified VA of a change in address in August 2010.  Unfortunately, the October 2010 hearing notification was sent to his former address.  There is no indication in the claims file that the Veteran was provided notice of the scheduled December 2010 hearing at his new address, or that he has withdrawn his hearing request.

As the appellant's requested hearing has not yet been conducted, this matter should be REMANDED to schedule the appellant for a Travel Board or videoconference hearing per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board or videoconference hearing per his request.  Appropriate notification should be provided to the appellant at the address provided in September 2010 and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

